        Case 2:21-cr-00130-JCM-VCF Document 20 Filed 06/04/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     JOANNE L. DIAMOND
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Joanne_Diamond@fd.org
 6
     Attorney for Yander Alexis Rodriguez-Gallegos
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:21-cr-00130-JCM-VCF

12                  Plaintiff,                             STIPULATION TO CONTINUE
            v.                                             PRELIMINARY HEARING
13                                                         (Second Request)
14   YANDER ALEXIS RODRIGUEZ-GALLEGOS,

15                  Defendant.

16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Jared L. Grimmer, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public
19
     Defender, and Joanne L. Diamond, Assistant Federal Public Defender, counsel for Yander
20
     Alexis Rodriguez-Gallegos, that the Preliminary Hearing currently scheduled on June 15,
21
     2021 at 3:00 pm, be vacated and continued to a date and time convenient to the Court, but no
22
     sooner than sixty (60) days.
23
             This Stipulation is entered into for the following reasons:
24          1.      A change of plea and sentencing has been set for July 16, 2021.
25          2.      The July 16 disposition will resolve the case and obviate the need for a
26   preliminary hearing.
         Case 2:21-cr-00130-JCM-VCF Document 20 Filed 06/04/21 Page 2 of 3




 1          3.      Defendant is incarcerated and does not object to a continuance.
 2          4.      Additionally, denial of this request for continuance could result in a
 3   miscarriage of justice.
 4          This is the second request for continuance filed herein.
 5          DATED this 4th day of June, 2021.
 6
 7    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 8
 9       /s/ Joanne L. Diamond                            /s/ Jared L. Grimmer
      By_____________________________                 By_____________________________
10    JOANNE L. DIAMOND                               JARED L. GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:21-cr-00130-JCM-VCF Document 20 Filed 06/04/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:21-cr-00130-JCM-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     YANDER ALEXIS RODRIGUEZ-GALLEGOS,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on June

12   15, 2021 at the hour of 3:00 p.m., be vacated and continued to _________________  at the
                                                                    8/17/2021 at 2:00 PM   in LV

13   hour of ___:___
     courtroom  3B. __.m.

14          DATED this ____
                        8th day of June, 2021.

15
16
                                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
